DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reinforcing structures” (claim 6); “cavity of the PHC pipe cased pile”, “the cavity at the drilling section”, and “a cavity containing fluid” (claims 1, 6 and 8); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claims 1 and 9 recite the limitation “a hammer element arranged inside cavity of the PHC pipe”, which is grammatically incorrect.  Please revise to “a hammer element arranged inside a cavity of the PHC pipe”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Additionally, it is noted that many critical elements are either unclear or completely lacking.  For prosecution on the merits, the prior art is applied as best understood by the Examiner.
Claims 1, 7, 8 and 9 recite the term “PHC pipe” throughout the claims.  When introducing an abbreviated term, please recite the full-term initially to provide both antecedent basis and clarity for the use of the abbreviation going forward.  For example:  first state a “pretensioned high-strength concrete (PHC) pipe”, then use “PHC pipe” thereafter.
Claims 1, 6 and 8 recite the terms “inside cavity of the PHC pipe cased pile”, “the cavity at the drilling section” and a “cavity for containing fluid” in the claims.  These limitations render the claims indefinite because it is both unclear as to a) where they are in the context of the other claimed features, and b) whether they are all the same ‘cavity’ or not.
Claims 1 and 7, respectively recite the limitation “the cavity at the drilling section is used for containing fluid”, and “pipe wall of the PHC pipe cased pile forms a cavity for containing fluid”.  These limitations render the claim indefinite because it is unclear as to both a) what fluid is being referred to (e.g. drilling fluid, groundwater, grout etc.) and b) whether these are the same fluids being referred to in the claims or different ones altogether. 
Claim 6 recites the limitation “the drilling section of the pipe case pile is provided with reinforcing structures”.  This limitation renders the claims indefinite because it is unclear as to what exactly this feature is as it is not pointed out in the drawings and per the limitation it could be just about anything.
Claim 8 recites the limitation “providing a drilling apparatus for simultaneous drilling, pile-sinking and dumping”.  This limitation renders the claims indefinite because it is unclear as to a) what is being dumped (e.g. earth material, groundwater, drilling spoils, spent pile casings etc.), and how this is completed within the context of the invention.  Additionally, this limitation renders the claims indefinite because it is unclear as to whether the drilling apparatus and hammer apparatus are a single feature, as they appear to operate in the same space in the figures, and also operate simultaneously.  For prosecution on the merits it is interpreted that they are.
Claim 8 recites the limitation “injecting fluid into the cavity of the PHC pipe cased pipe at the drilling section”.  This limitation renders the claims indefinite because it is unclear as to where/how this is completed because there is no claimed element/features of the claims that are capable of completing this task (e.g. a grout pipe or any sort of conduit in fluid connection above the ground surface).
Claim 8 recites the limitations "the gap" in line 10, and “the rock” in lines 9-11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation “then flows back to the cavity of the PHC pipe cased pile via the through hole, thus forming a fluid circulation to scour out the rock and soil”.  This limitation renders the claims indefinite because it is unclear as to how this is accomplished (e.g. is the pile installed to below ground surface such that the fluid enters back in the pile prior to reaching the ground surface, is the ground surface around the pile ‘prepared’ to obtain a bowl-shaped configuration such that the fluid must flow back down the pile, is there some sort of physical piece of equipment, such as a troth, placed around the ground surface at the pile to direct the fluid flow back into the pile, etc.).  This is a critical element of the inventive method and without the knowledge of how this fluid circulation is enabled at the ground surface it would have been impossible for a skilled artisan to accurately re-create the invention such that it may function as intended.
Claim 9 recites the limitation "the rock debris" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, this limitation is indefinite because it is unclear as to how this is accomplished (e.g. by hand) because there is no structural feature in the claims designated to complete this task.
Claims 2-5 are similarly rejected for being dependent upon indefinite claims.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are:
Where are the different cavities with respect to one another
How the injected fluid is communicated into the borehole
How the spent fluid is directed back into the pile
What is removing the rock debris
The Examiner notes that these features/functions are critical to understanding how the invention operates and would be required knowledge for a skilled artisan attempting to accurately re-create the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (KR 100478234 B1) alone, hereinafter ‘234 in view of Choi (KR 20140039589 A).
Regarding claims 1-9, ‘234 discloses a PHC pipe pile and installation method comprising the PHC pile [Background Art, Paragraph 2], wherein a hammer and drilling element [15] is arranged inside a cavity of the casing/pile structure [22], wherein the hammer has a connecting column and a head that is cone-shaped, tapering away from the drilling section [Figures 4-6], and wherein the drilling apparatus comprises reinforcing structures [15, 24].
‘234 fails to disclose there being at least one through-hole arranged on the pipe wall of the PHC pipe cased pile to introduce fluid to the borehole.
Choi teaches a PHC pipe cased pile for drilling and hammer insertion comprising a through-hole for injecting drilling fluid into the borehole [130; Figures 3, 5, 8, 9, 13].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the ‘234 device by adding the through-hole as described by Choi to provide lubricant to the outer extents of the borehole to reduce wear/tear on the equipment and optionally introduce a grouting material.
Specifically regarding method claims 8 and 9, although the ‘234-Choi combination is silent as to moving the hammer/drill up and down to encourage the movement of fluid up the borehole around the PHC pile, it would have been obvious to one of ordinary skill in the art that as the hammer/drill is being advanced and additionally removed it would happen in an up and down manner to ease load on the equipment and minimize the pressure differential such that the equipment would not break, thereby saving time and money.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yim (KR 20160017644 A) discloses a driven PHC pile that injects fluid into the borehole.  Cao (CN 106120789 A), Yun (KR 20200068124 A), and Lee et al. (KR 102138899 B1) disclose PHC piles that are both driven and rotated into place.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619